DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Objections
Claims 1-16 are objected to because of the following informalities: 
Claim 1 recites “the signal processing unit” which may be --the signal processing circuit-- if the term “the signal processing unit” is referred back to “a signal processing circuit”. Claim 1 further recites “subtract a noise signal output from the signal processing circuit when the switch is in the disconnected state from the signal output from the signal processing circuit when the switch is in the connected state, and output a subtraction result” which should be --subtract a noise signal output from the signal processing circuit when the switch is in the disconnected state, from a signal output from the signal processing circuit when the switch is in the connected state to generate a subtraction result, and output [[a]] the subtraction result--. Claims 2-14 are objected due to the dependencies to claim 1.
Claim 15 is objected for the at least similar reasons as described in claim 1 above since claim 15 recited similar deficient features as recited in claim 1. Claim 15 further recites “a signal circuit—if this term is referred by “the signal processing circuit”.
Claim 16 is objected for the at least similar reasons as described in claim 15 above since claim 16 recited similar deficient features as recited in claim 15. Claim 16 further recites “the program” which should be --the executable program--.
Claim 2 further recites “an external device” which appears to be --the external device-- if this “an external device” is the same device as recited in parent claim 1. Claim 3-13 are further objected due to the dependencies to claim 2.
Claim 3 is further objected for the at least similar reason as described in claim 2 above because claim 3 recites the similar deficient feature as recited in claim 2. For example, claim 3 further recites “an external device”.
Claim 5 further recites “converting sound into …” which should be --converting a sound into …--.
Claim 6 further recites “to record the temperature” which should be --to record the ambient temperature--. Claim 7-9 are objected due to the dependencies to claim 6.
Claim 9 further recites “the current temperature” which should be --a current temperature-- because the term “current temperature” is first time referred at this time.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it 

Claims 1-16 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for “sound signal” and “image signal”, e.g., video or media signal, does not reasonably provide enablement for “an electric signal”, “predetermined signal processing on the electric signal”, “subtract a noise signal output from the signal processing circuit”, and “output a subtraction result”, etc. as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims. 
Claims 1 recites “an input device to which an electric signal is input from an external device”, “a signal processing circuit configured to perform predetermined signal processing on the electric signal”, “output a generated signal to an external device”, “a noise processing circuit configured to subtract a noise signal … from the signal output from the signal processing circuit …”, “output a subtraction result”, etc., which have enablement scope problems because the disclosed implementation/operation in the specification only enable for “sound signal” and “image signal”, i.e., video or media signals, evidenced in the specification para [0028] (USPGPub 20200160826 A1, hereinafter), but cannot enable one of ordinary skill in the art to make and/or use the invention for much broader terms of “electric signal”, “predetermined signal processing on the electric signal … to generate signal to an external device”, “subtract a noise signal … from the signal output from the signal processing circuit …”, etc. For example, the scope of the over broadly claimed term “electric signal” and “signal processing”, may cover variety of types of electric signals such as power supply electric signal (110V/50Hz, battery output electric signal), RF electric signal, microwave electric signal, electric signal representing mechanical Claims 2-14 are rejected since claims 2-14 depend on claim 1 and fail to rectify the problem claim 1 has had.
Claim 15 is rejected for the at least similar reasons described in claim 1 above since claim 15 recites the similar definite features as recited in claim 1. 
Claim 16 is rejected for the at least similar reasons described in claim 1 above since claim 16 recites the similar deficient features as recited in claim 1. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “a signal processing circuit configured to perform … and output a generated signal to an external device”, “a noise signal output from the signal processing circuit when the switch is in the disconnected state”, “the signal output from the signal processing circuit when the switch is in the connected state”, and “output a subtraction result”, which is Claims 2-14 are rejected due to the dependencies to claim 1.
Claim 15 is rejected for the at least similar reasons as described in claim 1 above since claim 15 recited similar deficient features as recited in claim 1.
Claim 16 is rejected for the at least similar reasons as described in claim 1 above since claim 16 recited similar deficient features as recited in claim 1. 
Claim 2 further recites “to decode the signal” and wherein the term “the signal” has an insufficient antecedent basis for the limitation in claim 2 and causes confusing because it is unclear whether “the signal” herein is referred back to “the noise signal output”, “the signal output” from the signal processing circuit when the switch is in the connected state, or something else and thus, renders claim indefinite. Claim 2 further recites “output a decoded signal to an external device” by “a decoding circuit” and the parent claim 1 recites “output a generated signal to an external device” which is further confusing because it is unclear whether “external device” is receiving “a decoded signal” outputted from “a decoding circuit” or “a generated signal” outputted from “a signal processing circuit” and thus, further renders claim indefinite. Claims 3-13 are rejected due to the dependencies to claim 2.
Claim 3 is further rejected for the at least similar reason as described in claim 2 above because claim 3 further recites the similar deficient feature as recited in claim 2, for example, 
Claim 4 further recites “the input device is configured to receive the electric signal from the first microphone” and the parent claim 1 recites “an input device to which an electric signal is input from an external device” which is further confusing because it is unclear whether “an electric signal” is the same as “an electrical signal from the first microphone” and it is unclear whether “an external device” as recited in parent claim is the same as “first microphone” or not, and thus, further renders claim 4 indefinite. Claims 12-13 are rejected due to the dependencies to claim 4.
Claim 5 further recites “an external input terminal to which a second microphone is connected in an attachable and detachable manner and that is electrically connected to the input device” which is further confusing because it is unclear whether “that” herein is referred back to “an external input terminal” or “a second microphone” and thus, further renders claim indefinite. Claim 5 further recites “the input device is configured to receive the electric signal via the external input terminal” which is further confusing because it is unclear whether “the electric signal” herein is referred back to “an electric signal” as recited in parent claim 1, or to “an electric signal” as recited in claim 5 and thus, further renders claim indefinite.
Claim 7 further recites “the calculating circuit is configured to acquire, from the memory, the first amplitude information related to a current temperature” and the parent claim 2 recites “a converter configured to generate first amplitude information by conducting Fourier transform on the noise signal output”, and which is further confusing because it is unclear whether “the first amplitude information” is acquired “from the memory” by “the Claim 8 is rejected due to the dependency to claim 7.
Claim 8 depends on claim 7 and further recites “a determining circuit configured to determine whether the first amplitude information related to …  is recorded in the memory, wherein when the determining circuit determines that the first amplitude information … is not recorded in the memory” which is further confusing because it is unclear whether “the first amplitude information” is “in the memory” as recited in parent claim 7 or is not recorded in “memory” as recited in claim 8 and thus, further renders claim indefinite.
Claim 9 dependents on claim 6 and further recites “when the determining circuit determines that the first amplitude information related to … is not recorded in the memory” and the parent claim 6 recites “a memory is configured to record the temperature … and the first amplitude information”, which is further confusing because it is unclear whether “the first amplitude information” is recorded “in the memory” or is not recorded “in the memory” and thus, renders claim indefinite.
Claim 12 further recites “the converter is configured to acquire the first amplitude information” and the parent claim 2 recites “a converter configured to generate first amplitude information” which is confusing because it is unclear whether “first amplitude information” is acquired or generated by the “converter” and thus, further renders claim indefinite.
Claim 13 is further rejected for the at least similar reason as described in claim 12 above because claim 13 further recites the similar deficient feature as recited in claim 12, for example, claim 13 also recites “the converter is configured to acquire the first amplitude information”.

Examiner Comments

There are U.S.C. 35 112(a)/(b) issues in claims, which cause confusions in scope from limitation to limitation and thus, it is noted that, as best understood in view of the claim rejection under 35 U.S.C. 112(a)/(b), a prior art search has been conducted by the examiner, which is recorded in attached PTO-892 form. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654